Gantt, Thomas and Maceaelane, JJ.
We concur in the result reached by the court in the foregoing opinion, but we wish to add that in our judgment the orders of the county court in this case show that that court properly approved the delinquent lists returned by the collector, within the meaning of the statute. It was made the duty of the county court to examine, compare and correct, if need be, the delinquent lists returned by the collector, and to allow him credit for the same, or so much thereof as was found to be properly returned. When, therefore, the court approved the settlement *98with credits therein for delinquent lists returned, the court must have approved the delinquent lists, for their, correctness was directly involved in the issues presented. It is not necessary that all the findings of a court of record should appear affirmatively in its minutes, hut it is sufficient if it appear by the whole proceeding that the court passed on the questions presented. If the approval of the delinquent lists can be gathered from the whole record, which can clearly be done in this case, that is enough. Jones v. Manly, 58 Mo. 559; Balter v. Henry, 63 Mo. 517; Grayson v. Weddle, 63 Mo. 523; Wilcoxon v. Osborn, 77 Mo. 621; Henry v. McKerlie, 78 Mo. 416; Wood v. Nortman, 85 Mo. 298; Moore v. Davis, 85 Mo. 464; Camden v. Plain, 91 Mo. 117.